Citation Nr: 1307781	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-15 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral knee disorder, including as secondary to lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to December 1987 and from November 1990 to April 1991.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO initially adjudicated the Veteran's claim as service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including PTSD, depression, and anxiety disorder. The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  See Clemons, supra.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Medical Centers (VAMCs) in Tuscaloosa and Birmingham, Alabama.  Records in the file specifically document treatment from care providers at the Tuscaloosa VAMC dated most recently in October 2009, and from care providers at the Birmingham VAMC dated most recently in July 2009.  In addition, a report of contact with the Veteran dated in March 2010 reflect that he was receiving ongoing treatment at the Birmingham VAMC for his back and knee complaints beginning in January 2010.  The Veteran further stated at his June 2012 hearing before the undersigned Veterans Law Judge that he continued to receive treatment at the Birmingham VAMC.  However, no records for the period more recent than July 2009 from the Birmingham VAMC are present in the record.  Similarly, no records for the period more recent than October 2009 from the Tuscaloosa VAMC are present in the record.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims for service connection, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Birmingham VAMC, dating from July 2009 to the present, and from the Tuscaloosa VAMC, dating from October 2009 to the present.  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis and psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Under applicable law, service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Regarding the Veteran's service connection claims, the Veteran contends that he has disorders of the low back and bilateral knees that he believes are related to military service.  In particular, the Veteran claims that he fell on active duty while carrying a heavy rucksack, injuring his knees and back, and that his current knee and back problems stem from that initial experience.  He contends that he has had pain in his knees and low back since service.  In the alternative, the Veteran contends that he developed disorders of the knees secondary to his claimed low back disorder.  The Veteran further contends that he currently experiences an acquired psychiatric disorder, to include PTSD, as a result of his time spent deployed to Kuwait and Iraq while on active duty.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has at times been diagnosed with PTSD, as well as with other acquired psychiatric disorders such as anxiety disorder and depression.  In that connection, the Board notes that the Veteran has been assigned a PTSD diagnosis by his VA treatment providers, although multiple evaluators, including the Veteran's treating VA psychiatrist in August 2009, have concluded that the Veteran does not currently experience PTSD but rather has an anxiety or depressive disorder. 

Regarding the Veteran's claimed in-service stressors, the record reflects that the agency of original jurisdiction (AOJ) has attempted to obtain the Veteran's service treatment records for his second period of service and to verify the Veteran's claimed deployment to Iraq and Kuwait during Operation Desert Shield and Operation Desert Storm.  However, the AOJ was unable to obtain such records from the National Personnel Records Center (NPRC), the VA Records Management System, or the Alabama Army National Guard.  Available service personnel records do not currently reflect that the Veteran was ever deployed to the Southwest Asia theater of operations during Operation Desert Shield or Operation Desert Storm.  However, it is unclear from the record that the AOJ attempted to obtain unit records from the Veteran's unit-the 2nd Battalion, 152nd Armor-which the evidence establishes was Federalized in support of Operation Desert Shield and Operation Desert Storm.  Further, although the Alabama Army National Guard responded in September 2009 that it had no medical records concerning the Veteran, it is unclear that the AOJ ever sought unit records, personnel records, or other evidence of the Veteran's claimed deployment from that organization.  

Thus, on remand, the AOJ must again contact the NPRC, the Alabama Army National Guard, and any other organization likely to provide such evidence and request a unit history of the service of the 2nd Battalion, 152nd Armor, during Operation Desert Shield and Operation Desert Storm.  In particular, the AOJ must seek records of that unit's activities during the Veteran's time on active duty-from November 1990 to April 1991.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, his available service treatment records are silent as to any complaints of or treatment for any psychiatric problems in service.  As noted above, current diagnoses of acquired psychiatric disorders include PTSD, depression, and anxiety disorder.  Medical evidence of record does not provide a clear and conclusive analysis of whether the Veteran's claimed in-service stressors are corroborated by the evidence and are otherwise adequate to support a diagnosis of PTSD or other psychiatric disability.  38 C.F.R. § 3.304(f)(3).  However, the Veteran has contended that his current psychiatric problems stem from his time in service.  In addition, his ex-wife submitted a statement in November 2009 in which she attested to the Veteran's changed demeanor and behavior following his active duty service.  Thus, in light of this evidentiary posture, the Board finds that on remand the Veteran should be accorded a VA examination to determine if any currently diagnosed psychiatric disability, to include PTSD, is related to his military service, and in particular his service in Iraq and/or Kuwait, should the above-identified development establish that he was stationed overseas while on active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the action requested above, any other development and/or notification action deemed warranted should be undertaken prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in his possession, and the AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit. The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a service connection claim on the basis of secondary service connection.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The AOJ must obtain from the Birmingham VAMC any available medical records pertaining to the Veteran's treatment at any time from July 2009 to the present, and from the Tuscaloosa VAMC any available medical records pertaining to his treatment at any time from October 2009 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

3.  The AOJ must again contact the Alabama Army National Guard, the NPRC, and any other organization deemed likely to have such information, and obtain the unit history or any other available records documenting activities of the 2nd Battalion, 152nd Armor, for the period coincident with the Veteran's claimed active duty service in the Persian Gulf, if available.  All attempts to obtain this evidence must be documented in the claims file, and any records received, including negative responses, must be associated with the file.  If the AOJ is unable to secure these records after making reasonable attempts to do so, and it determines that the records do not exist or that further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claims.  The Veteran must then be given a reasonable opportunity to respond.

4.  After completing the above-identified development, the Veteran must be scheduled for a VA psychiatric examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disability, to include PTSD, that he may have.  The claims file must be made available to the examiner for review in conjunction with this examination, and a notation must be made in the evaluation report that this review has taken place.  Psychological testing must be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The results of any such testing must be incorporated into the examination report to be associated with the claims folder.

The examiner must obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and offer an opinion as to whether, for any current psychiatric disability, including PTSD, it is at least as likely than not (i.e., at least a 50 percent probability) that such diagnosis is related to, or otherwise consistent with, the Veteran's active duty, including the in-service stressors that he purportedly experienced.

Complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims for service connection for a lumbar spine disorder, a bilateral knee disorder, and an acquired psychiatric disorder must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


